CAMPBELL, J.
The husband appellant has filed a motion to recall mandate and to clarify our previous opinion, DeVille and DeVille, 45 Or App 53, 607 P2d 228 (1980). We have allowed the motion. Gow v. Multnomah Hotel,191 Or 45, 66, 224 P2d 552, 228 P2d 791 (1951), Rodda v. Rodda, 185 Or 140, 200 P2d 616, 202 P2d 638 (1949).
The last two paragraphs of our previous opinion are amended to read:
"Under the particular facts of this case we award the residence to the parties as tenants in common with the provision that it be sold under the supervision of and within a time set by the trial court. The husband is awarded as his sole property the unimproved lot in Deschutes County and a judgment against the wife for the sum of $4,000, said judgment to bear interest at the rate of nine percent per annum from May 7, 1980. The wife is awarded the bank accounts, the two vehicles and the furniture as her sole property.
"Affirmed as modified and remanded. Costs to appellant.”
The decree of the trial court is affirmed as modified and remanded. Former opinion clarified. Costs to appellant.